Citation Nr: 0028847	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  96-11 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for arthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1959 to February 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board remanded the appeal in January 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Arthritis of the right knee was not shown during service, 
within one year after discharge from service, and currently 
manifested arthritis of the right knee is not related to 
active service. 

3.  Arthritis of the left knee was not shown during service, 
within one year after discharge from service, and currently 
manifested arthritis of the left knee is not related to 
active service. 



CONCLUSIONS OF LAW

1.  Arthritis of the right knee was not incurred in or 
aggravated during active service and service incurrence of 
arthritis of the right knee may not be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  Arthritis of the left knee was not incurred in or 
aggravated during active service and service incurrence of 
arthritis of the left knee may not be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In order for a claim to be 
considered well grounded, there must be evidence both of a 
current disability and of an etiological relationship between 
that disability and service.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Where a veteran 
served ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there was no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307. 3.309.  The 
law also provides that service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Where a condition is not shown to be chronic during service, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

The competent medical evidence of record reflects that the 
veteran currently has degenerative joint disease of his 
knees.  A January 1995 statement from R. M. D., D.C., a 
private chiropractor, reflects his opinion that the early 
causative factors for the veteran's knee problems went back 
to his military training involving repeated jarring from 
parachute jumps.  Since there is competent medical evidence 
indicating that the veteran currently has arthritis of his 
knees and competent medical evidence indicating a 
relationship between his currently manifested arthritis and 
his active service, the claim of entitlement to service 
connection for arthritis of the knees is well grounded. 

The veteran has been afforded a VA examination and a personal 
hearing, and both private and VA treatment records have been 
obtained.  The veteran's service personnel and medical 
records have been obtained and all actions requested in the 
Board's January 1998 remand have been completed.  The veteran 
has submitted multiple lay statements.  There is no 
indication that any additional relevant evidence is 
available.  The Board concludes that all relevant evidence 
that may be developed has been developed and that there is no 
further duty to assist the veteran in the development of his 
claim.

Service medical records are silent for complaint, finding or 
treatment with respect to the veteran's knees.  The report of 
a February 1961 service separation examination reflects that 
the veteran's lower extremities were normal and the medical 
history completed in conjunction therewith, by the veteran, 
does not reflect any complaint with respect to his knees.  
Statements, signed by the veteran in February 1961, reflect 
that his medical condition had not changed since his service 
separation examination and that he had decided not to file a 
claim with VA after being advised to apply for compensation 
from VA if he had suffered any injury or disease while in 
service. 

The veteran has offered testimony during a personal hearing 
in June 1997 and submitted statements from a sibling and an 
acquaintance, all of which indicate that the veteran had 
complaints regarding his knees during service and 
continuously thereafter.  These statements are accepted as 
credible for purposes of demonstrating that the veteran did 
voice complaints regarding his knees during service and 
subsequent to service, but these individuals, as lay persons, 
are not qualified to offer a medical diagnosis or medical 
etiology with respect to relating the complaints to the 
veteran's currently manifested arthritis.  See Grottveit and 
Espiritu.  Therefore, the statements do not have probative 
value for offering competent medical evidence of any 
relationship between the veteran's arthritis of his knees and 
his active service.  

An August 1967 private chiropractic treatment record reflects 
that the veteran reported a history of being a paratrooper 
and indicated that he had been released in 1961.  He 
complained of right knee strain of a three-day duration.  

A December 1991 letter from J. E. B., D.O., a private 
osteopath, reflects that the veteran had reported that he had 
problems with his knees off and on since his twenties.  The 
veteran had reported that he had approximately 30 parachute 
jumps during his military service over a two-year period.  
The osteopath indicated that he had seen the veteran during 
the 10 years prior to 1991 for significant problems and 
complaints regarding the right knee.  It was noted the 
veteran was a carpenter and that he reported problems 
performing his job because of his knees.  An April 1981 
letter from the osteopath, to a fellow osteopath, indicates 
that the veteran had been seen with a history of pain in his 
right knee with swelling over the prior two years that was 
basically of insidious onset. It notes that the veteran had a 
history of being a paratrooper and that he was then a 
carpenter and on his knees off and on doing carpentry work 
over the past 19 years.  The impression was that the veteran 
had degenerative arthritis of his right knee.  Treatment 
records dated in 1983 continue to reflect that the veteran 
had degenerative arthritis of the right knee.

A November 1994 letter from the chiropractor who had seen the 
veteran in August 1967 reflects that the veteran's complaints 
included his right leg.  The veteran was seen and treated one 
time in 1967 and no further information was available.  

A January 1995 letter from R. M. D., D.C., a private 
chiropractor, reflects that the veteran had been seen at that 
office since 1979 and was seen personally by the writer since 
1981.  It notes that the veteran walked in a bow-legged gait, 
especially the right leg since the chiropractor had observed 
him.  The veteran believed that his knee pain went back to 
his training as a paratrooper.  The chiropractor indicated 
that he had to contain himself to the spinal column and 
pelvis area especially in regards to objective criteria such 
as X-ray films and offered his opinion that the veteran's 
back was directly related to his knee problems and with the 
amount of damage revealed on films, there was evidence that 
the early causative factors went back to the veteran's Army 
training involving repeated jarring from parachute jumps.  A 
May 1998 letter from the same chiropractor indicates that the 
veteran continued to be seen for follow-up care for his 
knees.  The veteran's knees were under an even more stressful 
angle and the chiropractor indicated "that this is service 
connected as an early cause of his condition."  

The report of a July 1998 VA orthopedic examination reflects 
that  the examiner reviewed the veteran's claims file, 
including the service medical records, the complete medical 
history related to the veteran's knees, and his history as a 
parachute jumper.  The diagnoses included gross varus 
deformity of both knees with secondary degenerative changes 
with no evidence of traumatic pathology.  The examiner 
indicated an opinion that the veteran had very pronounced 
varus deformity of both knees, left more than the right.  
This had resulted in early degeneration of both knees because 
of the abnormal anatomical position of the knees and there 
was no evidence of any traumatic insult to the knees.  As 
judged from the slow progress of the degeneration, it was the 
examiner's opinion that the degeneration was inherent and 
consistent with the veteran's age as well as deformity of the 
knees.  The deformity of varus was characterized as 
developmental and not related to any trauma or jumping.

VA treatment records dated in June 1999 indicate that the 
veteran's problems with his knees "may be" or "could be" 
associated with the career as a paratrooper.  

All of the medical evidence that has been prepared 
contemporaneous with the treatment of the veteran will be 
accorded medium probative weight because it was created 
contemporaneously with the treatment of the veteran for the 
purpose of providing care regarding his complaints.  
Therefore, it reflects a report of complaints lodged by the 
veteran at the time he received the care and any findings or 
conclusions as to his knee disability for the purpose and 
intent of treating any disability of his knees.  However, 
none of the medical evidence that has been created 
contemporaneously with the treatment of the veteran reflects 
that all of his medical records were available to the care 
giver.  Therefore, as indicated, medium probative weight will 
be assigned to medical records that were created 
contemporaneously with treatment given the veteran.  This 
would include his service medical records.  With respect to 
the November 1994 letter from the private chiropractor and 
the January 1995 and May 1998 letters from the separate 
private chiropractor, medium probative weight will also be 
accorded this evidence because none of these letters reflect 
that the individual writing them had access to medical 
evidence other than records relating to their own treatment 
of the veteran and, regarding the January 1995 and May 1998 
letters, they do not offer any explanation as to how they 
reached their concluding opinion as their opinion relates to 
the underlying disability of the veteran's knees.  The report 
of the July 1998 VA orthopedic examination of the veteran's 
knees will be accorded very large probative weight because 
the examiner had access to the veteran's complete medical 
records, including the treatment records from the private 
osteopaths and chiropractors as well as service medical and 
personnel records.  The examiner also had the benefit of 
examining the veteran and the report of the examination 
provides explanation and analysis with respect to the varus 
deformity being developmental and the veteran's arthritis 
being consistent with his age and this deformity.

On the basis of the analysis with respect to the weights to 
be assigned the various evidence, there is competent medical 
evidence, of medium probative weight, indicating that the 
veteran did not have any disability of his knees during 
service or at the time of his service separation examination.  
There is also competent medical evidence, of medium probative 
weight, indicating that the jarring during service was an 
early cause of the veteran's currently manifested arthritis 
of his knees or that it may have been or could have been.  
There is evidence of very large probative weight indicating 
that the veteran's currently manifested arthritis of the 
knees has no relationship at all to trauma or his active 
service, but is a result of his varus deformity and 
consistent with his age.  

There is no competent medical evidence indicating that the 
veteran had arthritis of either knee prior to 1981.  All of 
the competent medical evidence indicates that arthritis of 
his knees was first manifest in 1981 or thereafter.  
Therefore, a preponderance of the evidence indicates that the 
veteran's arthritis of his knees did not exist during his 
active service or within one year after discharge from his 
active service.  The evidence establishes that the veteran 
did have complaints regarding his knees during service and 
after service, but based upon the above analysis with respect 
to the competent medical evidence, the greater weight of the 
probative evidence is against a finding that the veteran's 
arthritis of his knees is related to his active service.  A 
preponderance of the evidence supports a finding that 
arthritis of the veteran's knees is not related to his active 
service.  Therefore, a preponderance of the evidence is 
against a finding that the veteran had arthritis of his knees 
during service, within one year of discharge from active 
service, or that his currently manifested arthritis of the 
knees is related to active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§  3.303, 3.307, 3.309.  A 
preponderance of the evidence being against the claim, the 
doctrine of resolving doubt in the veteran's favor is not for 
application.  38 U.S.C.A. § 5107.  



ORDER

Service connection for arthritis of the right knee is denied.

Service connection for arthritis of the left knee is denied.



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

